Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
Status of Examination
	Claims 1-7 and 13-28 are pending, claims 4 and 28 are withdrawn and claims 1-3, 5-7 and 13-27 are currently under examination.
	Applicant claims a method of improving deposition control, such as an improvement in drift control and anti-rebound properties, the method involving contacting an aqueous pesticide composition, such as a composition that contains glyphosate, with an adjuvant composition that comprises a non-ionic surfactant, such as ethoxylated castor oil at 80-95% and at least one fatty deposition control agent, such as the fatty acid tall oil fatty acid at 20-35%.  When the pesticide and adjuvant are sprayed using a flat fan nozzle, greater than 60% of the droplets have a size within 150-500 microns.  When sprayed using an air induction nozzle, greater than 70% of the droplets have a size within 150-500 microns.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-3, 5-7, 13-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brigance et al. (US 2006/0063676 A1) as evidenced by the webpage “Choosing Nozzles” (hereinafter “HARDI”).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Brigance et al. teach a method for enhancing deposition of an agrochemical, such as the herbicide glyphosate by providing microemulsion of the agrochemical and an adjuvant (see entire documents, especially abstract, para [0018]-[0019], claim 9). The adjuvant contains a surfactant, such as the exemplified nonionic surfactant ethoxylated castor oil and a modified vegetable oil, such as the exemplified tall oil fatty acid (claim 9, para [0022]-[0023], Formulas B and F).  Brigance et al. teach that the vegetable oil is present in the adjuvant composition at 50-99% and more preferably 80-99% and that the surface active agent makes up the balance of the total adjuvant present (para [0016], [0022]).  While Brigance et al. indicates there may be other 
Brigance et al. teach that the microemulsion that contains the agrochemical, water and adjuvant demonstrates improved deposition control as well as improved droplet impaction (ie anti-rebound properties) and drift reduction, which would necessarily require an increase in particle size of the droplets of the spray (abstract, para [0029]).  Furthermore, Brigance teach that the formulations may be delivered by HARDI InJet nozzles, specifically model 110-01, which HARDI evidences is a 110º flat fan type nozzle with a “01” tip, which HARDI evidences provides a Volume Median 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Brigance suggests the method as discussed above, but fails to exemplify use of an adjuvant composition that contains just tall oil fatty acid and ethoxylated castor oil.
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an adjuvant composition that contains a nonionic surfactant and fatty acid based upon the teachings of Brigance.  As Brigance exemplifies both tall oil fatty acids as the fatty acid as well as exemplifies the nonionic surfactant ethoxylated castor oil, one of ordinary skill in the art would have found it obvious to choose these two species to include in the adjuvant composition with a reasonable expectation of success.  Regarding the method step of contacting the adjuvant to the aqueous agrochemical composition to provide a stable emulsion, as Brigance teaches providing a stable microemulsion which contains both the adjuvant and the aqueous pesticide, the contact step would have been inherent to this disclosure, as the adjuvant 
	Regarding the concentration of surfactant and fatty acid in the composition, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  More specifically, Brigance et al. teaches the fatty acid deposition agents is preferably present at 80-99% and the surfactant is preferably present at 1-20%, which ranges overlap claimed fatty acid deposition control agent concentration ranges of 10-95%, 70-90%, 60-90%, 80-95% as well as the claimed surfactant concentration ranges of 5-50%, 7-20%, 10-40%, 5-25%, 20-35% and thus the disclosure of Brigance renders prima facie obvious the claimed concentrations of the fatty acid deposition control agent and surfactant.  Regarding the droplet size, it first noted that the claimed methods require application via flat fan nozzle or air induction nozzle.  As Brigance et al. specifically instructs a user to utilize HARDI InJect 110-01 nozzle and HARDI evidences that this nozzle produces volume median diameters of 320-380 microns or 380-460 microns, the claimed greater than 60% of droplets falling within 150-500 microns would have necessarily been met, thus obviating this limitation. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-3, 5-7, 13-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brigance et al. (US 2006/0063676 A1) as evidenced by HARDI as applied to claims 1-3, 5-7, 13-23 and 26-27 above and further in view of Burghardt et al. (J. Agric. Food Chem., 46 (1998): 1593-1602).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Brigance et al. suggest the method of claims 1-3, 5-7, 13-23 and 26-27 as discussed above.  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Brigance et al. suggest the method of claims 1-7, 13-23 and 26-27 as discussed above, but fails to teach the inclusion of C8-C14 alcohol ethoxylate surfactant that is alkoxylated with 2 to 50 ethoxy units per alcohol ethoxylate molecule.  The teachings of Burghardt et al. help to cure these deficiencies.
Burghardt et al. teach that C8E4 and C12E8 alcohol ethoxylates drastically expedite the desorption of active ingredient from plant cuticular wax, evidencing high uptake rates of active ingredients across the plant cuticle (abstract, pg 1598, Figure 2).    C8 alcohol ethoxylate with 4 ethoxy units per alcohol ethoxylate molecule was demonstrated to be particularly apt at this acceleration (Figure 2).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brigance et al. and Burghardt et al. because both are related to adjuvants for delivering agrochemicals to a plant.  One of ordinary skill in the art would have found it obvious to include at least one of the claimed C8-C14 alcohol ethoxylates to improve the efficacy of the agrochemical by facilitating the penetration of the plant cuticle by the agrochemical.  Based upon the testing done in Burghardt et al. one of ordinary skill in the art would have had a reasonable expectation of success in doing so.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
	Applicant traverses the 103 rejection of record on account of the recent amendments to the claims which require a certain percentage droplets to be within a size of 150-500 microns and asserts that none of the prior art references of record teach this aspect of the newly amended claims.  This argument was found persuasive and the previous 103 rejections are hereby withdrawn.  Upon further search and consideration, the evidentiary reference HARDI is combined with Brigance et al. and in addition with Burghardt et al. in two new 103 rejections. 
	Applicant also traverses the 103 rejections for reasons already of record, that were not found persuasive for reasons already of record.  Specifically, Applicant traverses the 103 rejection of record by asserting that the Examiner has not articulated why one of ordinary skill in the art would have specifically selected the claimed components of adjuvant composition required in the claimed method.  Specifically, Applicant argues that the adjuvant composition recited in the claimed method utilizes the transitional phrase “consisting of” while the examples in the primary reference cited in the 103 rejection include components that are excluded from the claimed adjuvant.  This argument was not found persuasive.
	As cited to in the 103 rejection above, Claim 9 of the primary reference Brigance et al. recites in part:
“…providing an agrochemical composition in the form of a microemulsion containing an agrochemical, water, a surfactant and at least one of a vegetable oil, modified vegetable oil, modified natural oil and a paraffin oil…”

It is clear from this citation in Brigance et al. that Brigance et al. clearly envisions an adjuvant that contains just the surfactant and oil, as the other parts listed in the finished sprayable aqueous agrochemical containing microemulsion.  In other words, Brigance clearly envisioned an adjuvant composition that contained just the surfactant and oil.  While Claim 9 of Brigance et al. does not recite the specific surfactant or specific oil species, Brigance does exemplify use of tall oil fatty acid and ethoxylate Castor, POE-16, which read on the surfactant and oil species required by the claims, thus pointing to these species within the genera of surfactant and oil that are preferred.  Based upon these teachings, one of ordinary skill in the art would have found it obvious to select tall oil fatty acid as the fatty deposition control agent and ethoxylated castor, POE-16 as the surfactant to include in the adjuvant composition, which is then added to the aqueous agrochemical composition and sprayed onto a target locus. 
Applicant further traverses the 103 rejection of record for reasons already of record.  Specifically, Applicant argues that the specification of Brigance et al. discloses an innumerable number of surfactants for use in the adjuvant, but that fails to disclose the currently claimed surfactants in the section discussing the surfactants.  Applicant concedes that the surfactant ethoxylated castor, POE-16 is exemplified in Formula F, along with eight other components, but none of these are the claimed fatty deposition control agent.    Applicant contends that this example instructs the ordinarily skilled artisan to utilize 8 other components other than the claimed fatty deposition control agent when the claimed surfactant is used.  Applicant also argues that C18 methyl soyate is not an oil as characterized by the Examiner, but the cited formula C discussed in the action is merely instruction regarding using a methyl soyate in combination with the exemplified surfactants.  Applicant goes on to assert that the Examiner has not fully considered the differences between the prior art and the claims, has not providing articulated reason why it would have been obvious to modify Brigance et al. in order to arrive at the instantly claimed methods nor provided articulated reasoning why one of ordinary skill in the art would have had a reasonable expectation in doing so.  The secondary reference Burghardt et al. is argued to not cure these alleged deficits.  These lines of reasoning were not found persuasive.  
	A reference is good for all that it teaches.  MPEP 2123.  The fact that Brigance does not specifically name the claimed surfactants in the part of the specification that discuss surfactants, is of little consequence because the claimed surfactant is exemplified in one of 6 adjuvant formulations, which is an even stronger disclosure than a general mention in the specification among lists of possible surfactants that could be used. The inclusion of other components within this example that are not claimed in claim 1 and 26 would not have discouraged one of ordinary skill in the art from using the ethoxylated castor oil in combination with the claimed fatty acid because there is specific teaching that criticizes, discredits or otherwise would discourage doing so.  Specifically, the disclosure of Brigance encompasses this possibility and is not limited to this one single example.  Furthermore, as discussed above, the exemplification of both tall oil fatty acids as well as the ethoxylated castor oil non-ionic surfactant points one of ordinary skill in the art to these compounds as preferred by Brigance compared with potential others encompassed by the general disclosure of Brigance as a whole. Additionally, as discussed in the rejection, as these two compounds were actually exemplified in Brigance, an ordinarily skilled artisan would have had a reasonable expectation of success in combining these two compounds into an adjuvant composition.  Regarding the arguments pertaining to oil, as explained in more detail above, the exemplification of the methyl ester of soyate/rapeate as well as tall oil fatty acids would have signaled to the ordinarily skilled artisan that Brigance considers these within the definition of an “oil” which makes up the oil phase of the microemulsion.  
	It is further noted that Applicant takes issue with the Examiner characterizing one aspect of Applicant’s arguments as a teaching away argument and that such doesn’t address difference between the art and claims and motivation for selecting the claimed components, such assertion has been noted.  Nonetheless, the claimed method, including the claimed composition used therein are obvious as discussed in the action, the previous response in the instant response above.  Thus, the 103 rejections are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699